                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TARA MADELINE DRURY,

       Plaintiff,

v.                                                       Case No. 6:18-cv-485-Orl-37PDB

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny her disability benefits. (Doc. 1.) Plaintiff argues that the Administrative Law

Judge (“ALJ”) erred by applying the incorrect legal standards to the medical opinions

and in rejecting Plaintiff’s fibromyalgia impairment. (See Doc. 15.) On referral, U.S.

Magistrate Judge Patricia D. Barksdale recommends affirming the Commissioner’s

decision. (Doc. 21 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Patricia D. Barksdale’s Report and Recommendation

                                             -1-
            (Doc. 21) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The Commissioner’s final decision is AFFIRMED.

      3.    The Clerk is DIRECTED to enter judgment in favor of the Commissioner

            and against Plaintiff and to close this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 19, 2019.




Copies to:
Counsel of Record




                                           -2-
